

116 HRES 1256 IH: Supporting President Trump’s efforts to ensure that every legal vote is counted in the November 2020 Presidential election and to investigate and bring to justice those who perpetrate election fraud.
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1256IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Buck (for himself, Mr. Duncan, and Mr. Biggs) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONSupporting President Trump’s efforts to ensure that every legal vote is counted in the November 2020 Presidential election and to investigate and bring to justice those who perpetrate election fraud.That the House of Representatives—(1)supports President Trump's efforts to ensure that every legal vote is counted in the November 2020 Presidential election; and(2)supports President Trump's efforts to investigate and bring to justice those who perpetrate election fraud.